Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 11-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Powell et al. (hereinafter Powell, US 2012/0075103) in view of Grimley (hereinafter Grimley, US 2015/0227694) and Kelly et al. (hereinafter Kelly, US 2012/0278099).
In regards to Independent claim 2, Powell teaches a system for review and playback of medical data, the system comprising: 
	at least one medical device comprising (Powell, [0050]): 
	one or more sensors configured to collect patient data associated with times during a medical event, 	a display screen, and 	at least one communication port configured to access a wide area network (WAN), at least one processor coupled to the one or more sensors, the display screen, and the at least one communication port (Powell, [0050], the exemplar patient monitoring devices contain displays, sensors, communication ports and processors) and 
	configured to: 
	receive the patient data from the one or more sensors (Powell, [0050], "Each patient monitoring device 46 monitors physiological characteristics of a particular patient 50, and generates data signals based thereon"), 
	control the display screen of the at least one medical device to display the patient data during the medical event (Powell, [0054], "The patient data is made available for display on the computer device 44"), 
	communicably couple to a database via the at least one communication port, and provide the patient data to the database for review at a playback interface (Powell, [0050], "The data signals are communicated to the information system 42, which collects patient data based thereon, and stores the data to a patient profile that is associated with the particular patient"); and 
	a playback interface display configured to (Powell, Figs. 6A-7): 
	access the database (Powell, [0074], "If the user ID and password combination is authenticated, secure communication between the remote device 12 and the DMS 60, 60' is established, and the remote device 12 retrieves patient data and/or information from the DMS 60, 60'"), and 
	provide the playback interface configured to permit sequential playback of the patient data, the playback interface comprising (Powell, Figs. 6A-7): 
	one or more visual representations of the patient data displayed at the display screen of the at least one medical device (Powell, Fig. 6A Item 250).
Powell fails to explicitly teach” 
a visual timeline representing times during the medical event associated with the data and comprising a timeline indicator configured to move the sequential playback of the patient data to a user-selected time associated with the medical event in response to user input
Grimley teaches:
	a visual timeline representing times during the medical event associated with the patient data and comprising a timeline indicator configured to move the sequential playback of the patient data to a user-selected time associated with the medical event in response to user input (Grimley, [0085], "The timeline 2130 is a more graphical-appearing event record generally having a sweep bar that marks the current time. In the FIG. 24 embodiment, an ECG obtained from the merged defibrillator data and the merged annotations are superimposed on the timeline 2130. Audio from the event may also be played as the time bar progresses"). It would have been obvious to one of ordinary skill in the art, having the teachings of Powell and Grimley before him at the time the invention was made, to modify the waveform playback viewer taught by Powell to include viewer timeline of Grimley in order to obtain a waveform playback viewer that contains a timeline. One would have been motivated to make such a combination because it allows a user to quickly jump to significant events with having to scrub through all waveforms in-between.
Powell fails to explicitly teach:
one or more sensors configured to collect patient data comprising 12-lead waveforms and at least one of an SpO2 waveform or a C02 waveform;
a visual representation of the patient data comprising the 12-lead waveforms and the at least one of the SpO2 waveform or the C02 waveform.
Kelly teaches:
one or more sensors configured to collect patient data comprising 12-lead waveforms and at least one of an SpO2 waveform or a C02 waveform (Kelly, [0028], “The signal component (225 in FIG. 2) receives signals from more than one device corresponding to measurements associated with a patient… Exemplary data that is received and may be displayed in waveform includes, but is not limited to ECG, oxygen saturation (O2 sat),… carbon dioxide (end tidal CO2)”);
a visual representation of the patient data comprising the 12-lead waveforms and the at least one of the SpO2 waveform or the C02 waveform (Kelly, Fig. 4). It would have been obvious to one of ordinary skill in the art, having the teachings of Powell and Grimley before him at the time the invention was made, to modify the waveform playback viewer taught by Powell to include various physiological lead sensors in order to obtain a waveform playback viewer that can receive and display data from various physiological sensors. One would have been motivated to make such a combination because it allows a doctor to view a wide swath of patient data at once making diagnosis using only one screen.
In regards to dependent claim 3, Powell teaches wherein the at least one communication port comprises a WiFi interface (Powell, [0045]).
In regards to dependent claim 4, Powell teaches wherein the at least one communication port is configured to access a local area network (Powell, [0046]).
In regards to dependent claim 5, Powell teaches wherein the at least one communication port comprises a Bluetooth interface (Powell, [0045]).
In regards to dependent claim 6, Powell teaches comprising a mobile computing device configured to communicably couple wirelessly to the at least one medical device via the at least one communication port for use nearby the at least one medical device (Powell, [0058]).
In regards to dependent claim 7, Powell teaches wherein the mobile computing device is configured to provide an additional display of physiological data provided at the display screen of the at least one medical device (Powell, Fig. 6A).
In regards to dependent claim 8, Powell teaches wherein the mobile computing device comprises at least one of a touch screen computer, a tablet computer, a smart phone, or a heads up display (Powell, [0058]).
In regards to dependent claim 11, Powell teaches wherein the timeline indicator is configured to move the sequential playback in response to the user input, wherein the user input comprises a user selection of a screen control on a media navigation bar (Powell, [0087], playback buttons).
In regards to dependent claim 12, Powell teaches wherein the media navigation bar comprises one or more of a play button, a pause button, a stop button, skip back button, and a skip forward button (Powell, Fig. 6C, playback buttons) also see (Kelly, [0039], Fig. 4).
In regards to dependent claim 13, Powell teaches wherein the media navigation bar comprises controls consisting of a fast forward button, a rewind button, a pause button, skip back button and a skip forward button (Powell, Fig. 6C, playback buttons) also (Kelly, [0039], Fig. 4).
In regards to dependent claim 14, Powell teaches wherein the playback interface provides the media navigation bar as one or more of physical buttons and virtual screen selection options (Powell, Fig. 6C, playback buttons).
In regards to dependent claim 15, Powell teaches wherein the playback interface displays the patient data as one or more of waveforms and numeric physiologic data (Powell, Fig. 6C, Waveform and patient vitals).
In regards to dependent claim 16, Powell teaches wherein the waveforms comprise one or more of end-tidal carbon dioxide waveforms, pulse oximetry waveforms, and ECG waveforms (Powell, Fig. 6C, ECG wavefrom).
In regards to dependent claim 17, Powell teaches wherein the numeric physiologic data comprises vital signs (Powell, Fig. 6C, patient vitals).
In regards to dependent claim 18, Powell teaches wherein the playback interface displays the patient data as trending data (Powell, [0085]).
In regards to dependent claim 19, Powell fails to explicitly teach wherein the playback interface provides one or more of event markers and alarms. Grimley teaches wherein the playback interface provides one or more of event markers and alarms (Grimley, [0071]). It would have been obvious to one of ordinary skill in the art, having the teachings of Powell and Grimley before him at the time the invention was made, to modify the waveform playback viewer taught by Powell to include viewer timeline of Grimley in order to obtain a waveform playback viewer that contains a timeline. One would have been motivated to make such a combination because it allows a user to quickly jump to significant events with having to scrub through all waveforms in-between.
In regards to dependent claim 20, Powell fails to explicitly teach wherein the playback interface provide cardiopulmonary resuscitation quality data and ventilation monitoring. Grimley teaches wherein the playback interface provide cardiopulmonary resuscitation quality data and ventilation monitoring data (Grimley, [0071]). It would have been obvious to one of ordinary skill in the art, having the teachings of Powell and Grimley before him at the time the invention was made, to modify the waveform playback viewer taught by Powell to include viewer timeline of Grimley in order to obtain a waveform playback viewer that contains a timeline. One would have been motivated to make such a combination because it allows a user to quickly jump to significant events with having to scrub through all waveforms in-between.
In regards to dependent claim 21, Powell fails to explicitly teach wherein the at least one medical device comprises a defibrillator. Grimley teaches wherein the at least one medical device comprises a defibrillator (Grimley, [0042]). It would have been obvious to one of ordinary skill in the art, having the teachings of Powell and Grimley before him at the time the invention was made, to modify the waveform playback viewer taught by Powell to include viewer timeline of Grimley in order to obtain a waveform playback viewer that contains a timeline. One would have been motivated to make such a combination because it allows a user to quickly jump to significant events with having to scrub through all waveforms in-between.

Claims 9, 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Powell in view of Grimley, Kelly and Palmer et al. (hereinafter Palmer, US 2014/0046550).
In regards to dependent claim 9, Powell fails to explicitly teach:
	wherein the timeline indicator is configured to move the sequential playback in response to the user input, and
	wherein the user input comprises a drag movement of the timeline indicator left or right to a new location on the visual timeline followed by a release of the timeline indicator to resume playback at the user-selected time corresponding to the new location of the timeline indicator.
Palmer teaches:
	wherein the timeline indicator is configured to move the sequential playback in response to the user input (Palmer, [0055]), and
	wherein the user input comprises a drag movement of the timeline indicator left or right to a new location on the visual timeline followed by a release of the timeline indicator to resume playback at the user-selected time corresponding to the new location of the timeline indicator (Palmer, [0055]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Powell and Palmer before him at the time the invention was made, to modify the waveform playback viewer taught by Powell to include timeline scrubbing of Palmer in order to obtain a waveform playback viewer that contains a timeline. One would have been motivated to make such a combination because it allows a user to quickly jump to significant events by simply dragging an icon.
In regards to dependent claim 10, Powell fails to explicitly teach wherein the timeline indicator accepts the user input based on a cursor position. Palmer teaches wherein the timeline indicator accepts the user input based on a cursor position (Palmer, [0055]). It would have been obvious to one of ordinary skill in the art, having the teachings of Powell and Palmer before him at the time the invention was made, to modify the waveform playback viewer taught by Powell to include timeline scrubbing of Palmer in order to obtain a waveform playback viewer that contains a timeline. One would have been motivated to make such a combination because it allows a user to quickly jump to significant events by simply dragging an icon.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171